Title: From George Washington to John Hancock, 23 July 1776
From: Washington, George
To: Hancock, John



Sir
New York July the 23. 1776

I was honoured with your favor of the 20th by Yesterdays post, since which and my Letter, nothing of moment has occurred.
The Ships mentioned in my Letter of the 21st to have been in the Offing, got in that day, and are supposed to be part of the Scotch fleet, having landed some Highlanders Yesterday.
Inclosed I have the honor to Transmit you Copies of a Letter, and Sundry Resolutions which I received last night from the Convention of this State. They will inform you of the computed number of Inhabitants and Stock upon Nassau Island, and their Sentiments on the Impracticability of removing the latter and also of the measures they think necessary and likely to secure them.
I have also Inclosed a Letter from Mr Faesh to Lord Stirling upon the Subject of a Cannon Furnace for the use of the States. Congress will see his plan and proposals and determine upon them as they shall judge proper. I am Sir with every Sentiment of respect Yr Most Obedt Servt

Go: Washington

